emergency temporary pick-up order. Given the circumstances of this case,
                we find unpersuasive petitioner's arguments that the district court should
                have retained temporary jurisdiction under NRS 125A.335 to resolve the
                custody issues. Both parties concede that the Republic of Moldova, not
                Nevada, is the child's home state under the Uniform Child Custody
                Jurisdiction and Enforcement Act.       See NRS 125A.085 (defining "home
                state"); 125A.225 (treating foreign countries as "sister" states). The child's
                home state is the proper forum to litigate the issues of custody. See NRS
                125A.305. The parties asserted that their temporary visas are set to
                expire in August 2015, and according to the answer filed by real party in
                interest, he and the child have already returned to the Republic of
                Moldova, and petitioner did not dispute that assertion in her reply. We
                conclude that petitioner has not met her burden of demonstrating that our
                intervention by extraordinary writ relief is warranted.     See Pan v. Eighth
                Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004); Smith v.
                Eighth Judicial Dist. Court, 107 Nev. 674, 677, 818 P.2d 849, 851 (1991).
                Accordingly, we
                            ORDER the petition DENIED.

                                             c:f:If;        to
                                         Saitta



                Gibboris                                    Pickering


                cc: Hon. Sandra L. Pomrenze, District Judge, Family Court Division
                     McFarling Law Group
                     Willick Law Group
                      Eighth District Court Clerk

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A